Root, J.
The facts in this case are almost identical with those reported in Seldomridge v. Farmers & Merchants Bank, ante, p. 531, the only difference being that no grain was delivered to the plaintiff herein before the attachment was levied, and the check given for the corn was protested for nonpayment March 2, but was paid with protest fees March 3. We do not think these facts take the case without the principles announced in Seldomridge v. Farmers & Merchants Bank, supra.
Following the decision in that case, the judgment in the instant one is
Affirmed.